ACCEPTED
                                                                                                               14-15-01009-CV
                                                                                               FOURTEENTH COURT OF APPEALS
                                                                                                            HOUSTON, TEXAS
                                                                                                        12/18/2015 11:35:19 AM
                                                                                                         CHRISTOPHER PRINE
                                                                                                                        CLERK
       I~I
                           FOURTEENTH COURT OF APPEALS
                   CIVIL APPEAL MEDIATION POCKETING STATEMENT             FILED IN
                                                                  14th COURT OF APPEALS
                                                                       HOUSTON, TEXAS
                                 RETURN WITHIN 15 DAYS TO:
                                                                  12/18/2015 11:35:19 AM
                           CLERK, FOURTEENTH COURT OF APPEALS; CHRISTOPHER A. PRINE
                         301 FANNIN, ROOM 245; HOUSTON, TEXAS 77002        Clerk

     ***For Civil Appeals, see Section V for information about the Pro Bono Program sponsored and
 administered by the Pro Bono Committees of the Appellate Practice Sections of the State Bar of Texas and
                                       the Houston Bar Association.


I.        General Information:

Appellant(s):                                          Appellate Cause No.:

Rafael Ojeda a/k/a Rafael Miranda a/k/a Rafael         14-15-01009-CV
Augusto Martin Ojeda Miranda
                                                       Trial Ct. Cause No.:
Appellee(s):
                                                       2012-03779-A
Sarens Bestuur, NV
                                                       County:
Other:
                                                       Harris County
Kevin M. Chavez, Garnishee
                                                       Trial Court:
                                                       l5l~~   Judicial District


IL       Timetable:

Appeal stayed by bankruptcy. Date bankruptcy filed:   N/A

List:    name of bankruptcy court:

         bankruptcy case number:

         style of bankruptcy filing:



III.     Jurisdiction:

 Will you challenge this court’s
jurisdiction?                          No S                                  Yes C




 5200053v2
IV.      Indigency Of Party (TRAP 32.1(k)): (Attach file-stamped copy of affidavit)



                  Event                                   Filed                         Date               N/A
                                                   Check as appropriate


Affidavit filed                             No LI               Yes LI                               N/A


Contest filed                               No LI               Yes LI                               N/A


Date ruling on contest due:                                                                          N/A


Ruling on contest:                                                                                   N/A
Sustained C        Overruled LI


V.       Pro Bono Pilot Program:

The Pro Bono Committees of the Appellate Practice Sections of the State Bar of Texas and the Houston Bar
Association are participating in a Pro Bono Program to place a limited number of civil appeals with appellate
counsel who will represent the appellant/appellee in the appeal before the Fourteenth Court of Appeals.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Pilot
Program based upon a number of discretionary criteria, including the financial means of the appellee. If a case is
selected by the Committee, and can be matched with appellate counsel, that counsel will take over representation
of the appellee without charging legal fees. More information regarding this program can be found in the Pro
Bono Pilot Program Pamphlet available in paper form at the Clerk’s Office or on the Internet at http://wn.tex
app.orE and http://www.hba.ora/folder.sections/sec-appellate.htm. If your case is selected and matched with a
volunteer lawyer, you will receive a letter from the Pro Bono Pilot Committee within thirty (30) to forty-five (45)
days after submitting this Docketing Statement.

NOTE: There is no guarantee that, if you submit your case for possible inclusion in the Pro Bono
Program, the Pro Bono Committee will select your case and that pro bono counsel can be found to
represent you. Accordingly, you should not forego seeking other counsel to represent you in this
proceeding. By signing your name below, you are authorizing the Pro Bono Committee to transmit
publicly available facts and information about your case, including parties and background, through
selected Internet sites and a Listserv to its pool of volunteer appellate attorneys.

1.       Do you want this case to be considered for inclusion in the Pro Bono Pilot Program?

                      Yes LI               Nol

If you answered “Yes” to Question V.1, then please answer the following questions.

2.       Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to
answer questions the committee may have regarding the appeal? Please note that any such conversations would
be maintained as confidential by the Pro Bono Committee and the information used solely for the purposes of
considering the case for inclusion in the Prol3ono Program.

                      Yes LI               NoD



 5200053v2
3.        If you have not previously filed an affidavit of indigency and attached a file-stamped copy of that
affidavit, does your income exceed 200% of the U.S. Department of Health and Human Services Federal Poverty
Guidelines? These guidelines can be found in the Pro Bono Program Pamphlet as well as on the Internet at
http://asoe.hhs.Eov/poverty/O600verty.shtml.

                        Yesfl               NoLJ



4.        Are you willing to disclose your financial circumstances to the Pro Bono Committee? If so, please attach
an Affidavit of Indigency completed and executed by the appellee. Forms may be found in the Clerk’s Office or
on the Internet at htty://www.tex-app.org and htty://www.hba.or&folder-sections/sec-appellate.htm. Your
participation in the Pro Bono Pilot Program may be conditioned upon your execution of an affidavit under oath as
to your financial circumstances.

                        YesC                No~

5.       Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable
standard of review, if known (without prejudice to the right to raise additional issues or request additional relief;
use a separate attachment, if necessary).


VI.         Alternative Dispute Resolution/Mediation (if applicable)

Instructions: This information will be used in conjunction with the Rule 32.1 docketing statement to evaluate
your case for possible referral to an alternative dispute resolution procedure. See Tax. R. APP. P. 32.1. The court
will not consider your answers if the case is submitted on the merits. Each party (except where noted) must
complete and file a completed docketing form in the Court of Appeals after the appeal is perfected.

Check Y for yes or N for no. Fill in all blanks or check appropriate boxes.

1.          Should this case be referred to mediation? Yes D     No U (use additional sheets if necessary)

If no, why?

The parties have a long and contentious history between them and prior attempts to resolve this issue informally
have failed. The legal issues in this case are simple and the trial court correctly ruled in Appellee’s favor. This is
a garnishment case in which Appellee has a valid, final judgment against Appellant and located a garnishee that
had funds in his possession belonging to the debtor. This appeal is the latest attempt by Appellant to avoid
Appellee’s collection of funds rightfully owed to it and, as evidence of that, Appellant has failed to pay the
required fees with the clerk for his appeal. Further, Appellee is based in Belgium and Appellant is based in
Mexico and it will be difficult to make travel arrangements for an in person mediation.

(The court makes the final decision regarding referral of a case to mediation)

2.          Has this case been through an ADR procedure in the trial court? Yes U       No U

If you answered yes:
a.          Who was the mediator?

b.          What type of ADR procedure?

c.          At what stage did the case go through ADR?

            pre-trial        trial            post-trial         other ______________________________________


     5200053v2
3.       Rate the case for complexity. Use 1 for the least complex and 5 for the most complex. Check one:

                  1W         2E     3fl    4~       SC


VII.     Signature:



                         .                                   Date: 12/18/2015

Signature of counsel (or pro se party)                       State Bar No.:24075614



Printed Name: Brandon T. Darden

Address: Porter Hedges, LLP; 1000 Main, 36~’ Floor; Houston, Texas 77002

Email Address: bdarden@porterhedges.com

Telephone Number: 713-226-6733

Facsimile Number: 713-226-6333

Representing: (Appellant/Appellee) Appellee




 5200053v2